Citation Nr: 0835443	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied a claim for service connection for PTSD.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

In a June 2008 statement, the veteran indicated that he 
intended to withdraw his appeal for the claim of service 
connection for hepatitis C.  In a statement submitted in July 
2008, the veteran indicated that he wished to close his claim 
for service connection for bilateral flat feet.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
these issues, and they are dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to attempt to obtain certain unit 
records from the Marine Corps Archives and Special 
Collections. 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Applying this holding to the instant case, it does not appear 
that sufficient effort was made to verify the veteran's 
purported stressors through official channels, to include 
research of his unit records.  Specifically, the veteran has 
reported the following stressor incidents: an April 26, 1969 
ammunition dump explosion, witnessing the death of a fellow 
marine, watching a child roll a hand grenade toward him, 
riding on a jeep which parked on a live round, searching for 
2 missing marines who fell off of the back of his truck, 
witnessing a South Vietnamese truck being blown up on a 
bridge that his truck was about to cross in July or August of 
1970, finding 2 children shot to death, and witnessing a man 
who was severely injured being removed from a medical 
helicopter.  See Travel Board hearing transcript, March 2008; 
veteran's statements, February 2004 and March 2006.  

The Board recognizes that sufficient detail has not been 
provided with respect to most of these stressors so as to 
allow VA to attempt verification.  However, the Board 
believes that a unit records search could potentially 
corroborate evidence regarding the details of the bridge 
explosion in July or August of 1970 and the April 1969 
ammunition dump explosion.

In addition, the Board notes that the claims folder contains 
diagnoses of PTSD.  See VA examination report, September 
2005; VA treatment record, February 2005.  However, as none 
of the veteran's alleged stressors have been verified, it is 
unclear from the evidence of record whether or not the 
veteran has been diagnosed with PTSD due specifically to 
verifiable stressors or simply due to his self-reported lay 
history.  Therefore, if it is determined that one or more of 
the claimed stressors are corroborated, the veteran must be 
scheduled for a new VA examination to determine whether or 
not the veteran has PTSD as a result of the verified 
stressor(s), in accordance with the criteria as set forth in 
the DSM-IV.  

The Board also notes that the veteran indicated at the March 
2008 hearing that he is currently receiving Social Security 
Administration (SSA) benefits.  As the claims folder contains 
no record of such benefits, an attempt should be made to 
locate any outstanding SSA records.  In addition, as the 
veteran continues to receive medical treatment at the VA for 
PTSD, all recent VA treatment records, relevant to the claim, 
that have not been associated with the claims folder must be 
obtained as well.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded 
for a psychiatric disability, to 
include PTSD, must be obtained.  

2.	Obtain all of the veteran's VA 
treatment records for any psychiatric 
treatment the veteran has recently 
undergone that have not yet been 
associated with the claims folder.  

3.	Prepare a letter asking the Marine 
Corps Archives and Special Collections 
to provide any available information 
which might corroborate the veteran's 
alleged stressors.  Specifically, 
request a search of the veteran's unit 
records and any other potential sources 
for possible documentation of an April 
1969 explosion of an ammunition dump 
and a July or August 1970 explosion of 
a bridge or a truck crossing a bridge. 

4.	Once a response is received, review the 
record and determine which, if any, 
claimed stressors are corroborated by 
the evidence of record.  If, and only 
if, it is determined that one or more 
claimed stressors are verified, 
schedule the veteran for a VA 
examination.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the veteran has a 
current diagnosis of PTSD in accordance 
with the criteria as set forth in the 
DSM-IV.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the veteran's 
current PTSD was incurred in or 
aggravated by his active duty. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

